Citation Nr: 1719377	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-58 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for a grant for an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2015. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  While there are multiple recent VA examinations of record relating to the service-connected disabilities that form the basis for instant claim, the Veteran was not provided examination specifically for this claim.  For the reasons explained below, such an examination was not required because the record adequately revealed the current state of the Veteran's disability with regard to his claim for entitlement to eligibility for the purchase of an automobile and adaptive equipment.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

      II.  Merits

The Veteran claims assistance in acquiring an automobile and adaptive equipment or adaptive equipment.  For the reasons that follow, the claim must be denied.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance and adaptive equipment, a veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Assistance for adaptive equipment only is available for veterans suffering from ankylosis of one or both knees or one or both hips as a result of injury or disease incurred or aggravated during active military service.  38 C.F.R. § 3.808 (b)(6).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but 38 C.F.R. § 4.71a notes that a 40 percent rating is available for amputation of the foot under Diagnostic Code 5167 or for "loss of use" of a foot under Diagnostic Codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350 (a)(2).

Throughout the appeal period, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) rated 70 percent disabling; bilateral hearing loss, rated 30 percent disabling and bilateral tinnitus, rated 10 percent disabling.  A June 2016 rating decision awarded service connection for colon cancer, status post hemicolectomy, rated noncompensable from October 2015; hernia, ventral, postoperative, rated 40 percent from October 2015, and surgical scar, midline abdomen, rated noncompensable from October 2015.  Special monthly compensation based on housebound criteria was granted from October 29, 2015.  A total disability rating due to individual unemployability due to service-connected disabilities (TDIU) is effective from April 2003.  

The Veteran theorizes that he is entitled to automobile and adaptive equipment, or adaptive equipment only because he cannot walk and requires a wheelchair or motorized scooter to get around.  He alleges loss of use of both feet.  See Veteran's September 2014 VA Form 21-4502 application.  He reported that his health care provider has authorized a motor scooter because it is difficult for him to use his lower extremities.  He explained he is not able to hold his own weight to shower, use the bathroom or move from the chair to the bed.  See Veteran's November 2016 VA Form 9.  While both the treatment and examination record are in fact replete with reference to the fact that the Veteran presents in a wheelchair or motorized scooter, there is no support in the medical record for the proposition that his service-connected disabilities produce the limitations required to meet any of the specific criteria for automobile and adaptive equipment or adaptive equipment only.  

A review of the VA examination and treatment records discloses that the Veteran does not have ALS.  

He is indisputably observed to be wheelchair bound.  See October 2016 home oxygen note.  His need for a wheelchair has been linked to back pain.  See August 2016 ambulatory care note which notes the Veteran uses a wheelchair.  A foot check at that time noted his feet were normal but weak.  It was noted that the Veteran was requesting follow-up on the car wheelchair lift/ramp which had already been requested by a doctor.  The Veteran was described as wheelchair bound with chronic but stable lower back pain.  A physical therapy (PT) consultation reflects that he is wheelchair bound mainly due to weakness, shortness of breath and pain.  See December 2015 PT note.  A 2013 treatment note indicates he now uses a wheelchair following a history of falls.  See September 2013 medical treatment note.  

A June 2016 VA hernia examination reflects that the Veteran's ventral hernia and colon cancer cause pain and cramping.  He reported constant pain and that he could not strain or lift due to the hernia and noted his bowel functions /habits were affected with cramping daily, all due to his ventral hernia.  A June 2016 intestines examination indicates that the Veteran had colon cancer in 2005, had hemicolectomy at that time and completed chemotherapy.  His intestinal condition reportedly did not impact his ability to work.  He reported normal bowel habits and no pain in this regard.

Here, neither the examination nor the treatment record reflects ankylosis of one or both knees or one or both hips as a result of injury or disease incurred or aggravated during active military service.  Similarly, none of the service-connected disabilities involves loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury.  The record, as highlighted above, simply and unequivocally shows no service-connected disability producing such manifestations.  

The Veteran is competent and credible to describe the difficulty he has walking and moving about.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Clearly, his main argument is that he seeks these benefits because he is in a wheelchair, and unable to use his feet.  However, the documented record is clear in that his service-connected disabilities do not cause loss of use of his feet.  No medical record has even suggested that any of his service-connected disabilities causes such a limitation.  The Board finds the VA medical record, which fails to even minimally support his argument, indisputable and of greater probative value.

Thus, while the Veteran has difficulty walking and uses a wheelchair, he is not prevented from using his feet for propulsion and balance or his hands due to service-connected PTSD, hernia, colon cancer and related scarring, hearing loss or tinnitus.  He also does not have a service-connected vision disability or ALS.  He simply does not meet the requirements of this program due to service-connected disability.  For these reasons, the Board concludes that the preponderance of evidence is against granting this appeal.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).



ORDER

A grant for an automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


